Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 07/29/2022: 
Claims 1-6 are pending in the current application. Claims 1 and 4-5 have been amended. 
The previous 35 USC 112 rejections have been overcome in light of the amendments. 
Claim Objections
Claim 5 is objected to because of the following informalities: “FEC” should be corrected to recite “fluoroethylene carbonate (FEC)”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2007/0009806).
Regarding claim 1, Kim teaches an energy storage device comprising: a first electrode and a second electrode (P50), wherein at least one of the first electrode and the second electrode is a Si-based electrode (P53); a separator between the first electrode and the second electrode (P59); an electrolyte composition comprising a carbonate solvent (P27), a Li-containing salt (P25) and at least one electrolyte additive; wherein said at least one electrolyte additive comprises a compound of Formula (A), or dibenzoyl peroxide (P47). 
Regarding claim 5, Kim teaches the carbonate solvent comprises fluoroethylene carbonate (FEC) (P36). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Tokuda et al. (US 2010/0119956).
Regarding claim 2, Kim teaches the electrode material can include active material for intercalating lithium ions and examples such as carbons, lithium metals, and lithium alloys (P53). 
Kim is silent in teaching the second electrode is a Si-dominant electrode; however, Tokuda, in a similar field of endeavor related to energy storage devices with similar electrolytes (P457.463.530.758), also teaches an electrode including material for intercalating lithium ions with examples of carbons, lithium metals and alloys (P220-231.314-342). Tokuda teaches an Si-dominant electrode improves capacity (P314-320.849). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the Si-dominant electrode of Park in place of the electrode of Kim to improve capacity. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C). Furthermore, one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable and one of ordinary skill in the art would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Park et al. (US 2014/0295290).
Regarding claim 3, Kim teaches the electrode material can include active material for intercalating lithium ions and examples such as carbons and silicon -lithium alloy (P53).
Kim is silent in teaching the second electrode comprises a self-supporting composite material film; however, Park, in a similar field of endeavor related to energy storage devices teaches (P54.71) teaches using self-supporting composite material film as an electrode intercalating lithium ions in place of a conventional electrode for improved energy density and high cycle life (P55-57.64). The composite material film electrode comprises silicon and carbon (P57.64-66). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to substitute the electrode of Kim with the self-supporting composite material film of Park to improve energy density and cycle life. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C). Furthermore, one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable and one of ordinary skill in the art would have recognized at the time the invention was made that the capabilities or functions of the combination were predictable.
Regarding claim 4, modified Kim in view of Park teaches the composite material film comprises greater than 0% and less than 90% by weight of silicon particles (P65), and greater than 0% and less than 90% by weight of one or more types of carbon phases (P66-69), wherein at least one of the one or more types of carbon phases is a continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film (P55.59). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim as applied to claim 1 above, and further in view of Yokoyama et al. (US 6180800 B1)
 Regarding claim 6, Kim teaches when a carbonate solvent is used a preferred mixture of a cyclic carbonate and chain carbonate can be used (P28). 
Kim is silent in teaching the electrolyte is free of non-fluorine containing cyclic carbonate; however, Yokoyama, in a similar field of endeavor, related to energy storage devices (Col. 2 [16-25], Col. 4 [54-59], Col. 6 [45-56]), teaches an improved solvent for a battery. 
Yokoyama teaches that non-fluorine containing carbonates, such as ethylene carbonate and propylene carbonate used as solvents shorten battery life and have a limited temperature range of use (Col. 2 [9-22]). By using a fluorine-substituted cyclic carbonate instead one may improve physical stability, have a wider application temperature range and improve cycle characteristics (Col. 3 [7-13], Col. 4 [54-58]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the fluorine containing cyclic carbonate of Yokoyama as the cyclic carbonate solvent in Kim to improve stability and have a wider application temperature range. e rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Response to Arguments
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729